DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,928,081. Although the claims at issue are not identical, they are not patentably distinct from each other because  following observation is made:
Instant Application 
Patent NO. 9,928,081
13. A target system, comprising: hardware devices; a boot loader configured to request, to a server system connected to the target system via a network, deployment of a deployment engine from the server system; and  DE920120086US04Page 25 of 27a hardware management module configured to: responsive to receiving a command from the server system, trigger the target system to identify the hardware devices operatively connected with the target system; generate a list of identifiers of the identified hardware devices; send the list to the server system; receive from the server system a core program logic and a set of drivers including a driver for each of the device identifiers in the list for operably controlling the respective identified hardware devices; and create the deployment engine using a combination of the set of drivers and the core program logic.
2. A target system being connected to a server system via a network, the target system comprising: hardware devices; storage devices, the storage devices not comprising any operating system; a reporting unit being adapted for: determining the hardware devices operatively connected with said target system; sending a first list of identifiers of the determined hardware devices to the server system; receiving, in response to sending said first list, a sub-set of drivers from the server system, the sub-set of drivers comprising, for a first portion of each of the determined hardware devices, a respective driver to control said hardware device; and receiving, in response to sending said first list, a core program logic from the server system, the core program logic having drivers to control a second portion of the determined hardware devices but being free of any drivers of the sub-set of drivers; and a customizing unit for generating a customized program logic using a combination of the sub-set of drivers and the core program logic, the customized program logic to control the hardware devices of said target system and download an operating system to the target system.


As demonstrated, the claim 2 of Patent# 9,928,081 disclose all the features of claims 13-16 of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claim 2 of Patent 9,928,081 to modify the claims to achieve the features of claims 13-16 of the instant application. 
Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 10, 13 and 16  are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chawla et al. (Chawla)(Pub No. US 20100077066)
Regarding Claim 10 Chawla discloses: a computer program product for generating customized program logic for booting a system, the computer program product comprising [Fig.3]: a non-transitory computer readable medium having computer readable program code embodied therewith, the computer readable program code configured to: launch a boot loader on a target system; [Fig.4, item 192, [0021], start the system] request, from a server system, deployment of a deployment engine from the server system; [[Fig.4, step 210], Image discovery service sends image location information and INQ/CHAP Secret  to the host] responsive to receiving a command from the server system, trigger a hardware management module of the target system to identify all hardware devices operatively connected with the target system; [Image Discovery Client 156 of Fig.3 and Step 196 of Fig.4, [0018] a system to deliver one or more boot images 178 to a host 150, which may be based on a logical user credentials. The credentials may be the user's personal settings, requirements or other preferences for the host 150. The host 150…………]
generate a list of identifiers of the identified hardware devices; send the list to the server system; [isCSI 178, of Fig. 3 [0022]  The information required for user authentication and image discovery may be stored in the standard databases such as, the Active Directory and iSNS (iSCSI Name Service). The centralized image discovery service 162 authenticates the user with Active Directory and retrieves the iSCSI IQN and CHAP secret to be used by the host 150. The image discovery service 162 then discovers the boot image 178 for this IQN via extensions to the iSNS server. The image discovery service then mounts the image partition and checks if it has all the device drivers and appropriate registry settings for the host hardware platform 154] receive from the server system a core program logic and a set of drivers including a driver for each of the device identifiers in the list for operably controlling the respective identified hardware devices; [[0022], step 206 of Fig.4  The image discovery service then mounts the image partition and checks if it has all the device drivers and appropriate registry settings for the host hardware platform 154. If not, then it customizes the image 178 by adding/removing drivers and updating the registry settings. The drivers may be retrieved from the a database on the host (e.g., Dell.RTM. 11G/12G servers), from an online source or form a centralized repository containing device driver packages. ] and create the deployment engine using a combination of the set of drivers and the core program logic.  [Fig.4, step 210]
Claim 13 is having similar limitations to that of the claim 10. Accordingly, claim 13 is rejected under a similar rational as that of claim 10 above. 
Regarding Claim 16 Chawla discloses: the hardware management module is configured to analyse a bus registry to determine the identifiers. [Fig.4, [0022]]

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 11-12, 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chawla et al. (Chawla)(Pub No. US 20100077066)
	Claim 11 is rejected because the examiner takes Official Notice that separately receiving different programs/drivers are well known in art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. A person with ordinary skill in the art would have been motivated to make such modification to Chawla’s system to reduce data bottleneck. with KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282.]
	Claim 12 is rejected because the examiner takes Official Notice that separately receiving different programs/drivers are well known in art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. A person with ordinary skill in the art would have been motivated to make such modification to Chawla’s system to reduce data bottleneck. with KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282.]
	Claim 14 is rejected because the examiner takes Official Notice that separately receiving different programs/drivers are well known in art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. A person with ordinary skill in the art would have been motivated to make such modification to Chawla’s system to reduce data bottleneck. with KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282.]
	Claim 15 is rejected because the examiner takes Official Notice that separately receiving different programs/drivers are well known in art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. A person with ordinary skill in the art would have been motivated to make such modification to Chawla’s system to reduce data bottleneck. with KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282.]

Claims 1-7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chawla et al. (Chawla)(Pub No. US 20100077066) in view of (Mitsuoka et al)(Mitsuoka)(Pub NO. US 20110016175)
Regarding Claim 1 Chawla teaches:  A computer program product for generating customized program logic for booting a system, the computer program product comprising: a non-transitory computer readable medium having computer readable program code embodied therewith, the computer readable program code configured [Fig.3] to: determine one or more hardware devices operatively connected with a target system; [Image Discovery Client 156 of Fig.3 and Step 196 of Fig.4, [0018] a system to deliver one or more boot images 178 to a host 150, which may be based on a logical user credentials. The credentials may be the user's personal settings, requirements or other preferences for the host 150. The host 150…………]
 send a first list of identifiers of the determined hardware devices to a server system; [Network Services 160 of Fgi.3 ]
 automatically select, from a set of drivers for each of the device identifiers in the first list, at least one driver operable to control the identified device, thereby generating a sub-set of said set of drivers; [isCSI 178, of Fig. 3 [0022]  The information required for user authentication and image discovery may be stored in the standard databases such as, the Active Directory and iSNS (iSCSI Name Service). The centralized image discovery service 162 authenticates the user with Active Directory and retrieves the iSCSI IQN and CHAP secret to be used by the host 150. The image discovery service 162 then discovers the boot image 178 for this IQN via extensions to the iSNS server. The image discovery service then mounts the image partition and checks if it has all the device drivers and appropriate registry settings for the host hardware platform 154] retrieve a core program logic being free of any drivers of the target system; [it would be obvious to have other core program logic free of any boot images 178 in the iSCSI storage to perform other tasks of the system.] 
automatically complement the core program logic with said driver sub-set to generate a customized program logic; [[0022], step 206 of Fig.4 The image discovery service then mounts the image partition and checks if it has all the device drivers and appropriate registry settings for the host hardware platform 154. If not, then it customizes the image 178 by adding/removing drivers and updating the registry settings. The drivers may be retrieved from a database on the host (e.g., Dell.RTM. 11G/12G servers), from an online source or form a centralized repository containing device driver packages.]
and deploy the customized program logic to the target system for loading of the customized program logic into a memory of the target system, [Fig.4, step 210]
Chawla does not teach the customized program logic configured to use the sub-set of drivers for downloading an operating system to the target system. 
However, Mitsuoka teaches the customized program logic configured to use the sub-set of drivers for downloading an operating system to the target system. [[0026] The boot command reception unit 48 of the working environment server 16 receives a command of the boot system from the boot command transmission unit 46 of the boot control module 2, then the boot loader 50 downloads and stores the OS image for the net boot stored in the file server 14.]
it would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teachings of Chawla and Mitsuoka since both references teach a method of remote booting of hosts.
Chawla teaches a method of determining requirements of drivers of a host for booting, customizing a program logic and sending the customized program to the host and Mitsuoka teaches a method of using the customized program logic to download an operating system, so therefore combining the teachings of both would be to take the advantage of determining requirements of drivers of a host for booting, customizing a program logic and sending the customized program to the host and using the, by the host, customized program
logic to download an operating system.

	Regarding Claim 2 Chawla teaches: the computer readable program code is configured to determine the one or more hardware devices operatively connected with the target system from a boot loader.  [Fig.4 step 210]
	Regarding Claim 3 Chawla teaches: the computer readable program code is configured to determine the one or more hardware devices operatively connected with the target system from a hardware management module of the target system. [Image Discovery Client 156 of Fig.3]  
	Regarding Claim 4 Chawla teaches: retrieve a deployment engine being free of any one of the drivers of the driver set as the core program logic.  [[0022], Fig.3, iSCSI storage Arrays, the examiner takes Official Notice that having a core program logic free of any boot images 178 in the iSCSI storage to perform other tasks of the system is well known in the art]
	Regarding Claim 5 Chawla teaches: the computer readable program code is configured to retrieve an image of a runtime environment as the core program logic, said image being free of any one of the drivers of the driver set.  [[0022] Fig.3, iSCSI storage Arrays, the examiner takes Official Notice that having a core program logic free of any boot images 178 in the iSCSI storage to perform other tasks of the system is well known in the art]
	Regarding Claim 6 Chawla teaches: the computer readable program code is configured to generate the customized program logic as a combination of said image and the driver sub-set, the customized program logic being operable to control the devices of the target system after having been installed on the target system.  [[0022], step 206 of Fig.4  The image discovery service then mounts the image partition and checks if it has all the device drivers and appropriate registry settings for the host hardware platform 154. If not, then it customizes the image 178 by adding/removing drivers and updating the registry settings. The drivers may be retrieved from the a database on the host (e.g., Dell.RTM. 11G/12G servers), from an online source or form a centralized repository containing device driver packages. ]
Regarding Claim 7 Chawla teaches: the computer readable program code is configured to deploy the customized program logic to a plurality of target systems, each of said target systems including devices of the same device types as the target system having the first list of device identifiers.  [Fig.4, step 210]
Regarding Claim 9 Chawla teaches: the computer readable program code is configured to receive a booting command from the server system via a network, and wherein the receipt of the booting command triggers the sending of the first list of device identifiers.  [Network Services 160 of Fgi.3 ]





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186